IN THE SUPREME COURT OF THE STATE OF DELAWARE


NATHAN BRICK,                            §
                                         §
               Plaintiff Below,          §           No. 311, 2020
               Appellant,                §
                                         §           Court Below – Court of Chancery
             v.                          §           of the State of Delaware
                                         §
THE RETROFIT SOURCES, LLC,               §
TRS HOLDCO, LLC and TRS                  §          C.A. No. 2020-0254-KSJM
MANAGEMENT, LLC,                         §
                                         §
             Defendants Below,           §
             Appellees.                  §



                             Submitted: March 17, 2021
                              Decided: March 26, 2021

Before SEITZ, Chief Justice; VAUGHN and MONTGOMERY-REEVES, Justices.

                                     ORDER

      On this 26th day of March, 2021, after careful consideration of all briefs and

the record on appeal, and after oral argument, we find it evident that the final

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons stated in the August 18, 2020 Order.




                                         1
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

is AFFIRMED.



                                  BY THE COURT:

                                   /s/ Tamika R. Montgomery-Reeves
                                                 Justice




                                     2